Title: To Thomas Jefferson from John Cleves Symmes, 3 February 1799
From: Symmes, John Cleves
To: Jefferson, Thomas



Sir/
Cincinnati the 3rd. of February 1799

It becomes my duty, and I hope it may also tend to my Interest, to renew my prayer to the Senate of the United States for their countenance to my claims, and permission for me to proceed with my payments into the treasury of the Nation, in discharge of that balance which I owe the United States on the Miami purchase.
Greatly as I have been embarrassed on that subject, and disappointed in the receipts of Money owing to special causes which I need not here ennumerate, I conceive it fully in my power,  notwithstanding, to pay the last shilling due on my contract.—This I humbly beg leave to do: The assent of Congress to this Measure will put it immediately in my power to fulfil all the Obligations laid on me by the contract: The means are within my reach: And would Congress be pleased to authorise the secretary of the treasury to receive the Money, I flatter myself that it will soon be paid.
To attempt here an Illustration of the merits of my claim would seem superfluous: If it yet remains incumbent on me to develope that subject, I humbly ask for an opportunity of doing it before a tribunal of law or equity where I may enjoy those privileges which a defendant in a cause of the smallest moment, cannot by the laws of the land be refused.
It is a painful reflection to me sir, to discover in the Senate the smallest hessitation on the question of allowing to me and my fellow settlers the enjoyment of that Country we have so dearly earned, and fertilized with our blood; were it possible that the Honble. Members of the Senate could place themselves in our late situation and recall to their view the once dreary wilds of this Country; the yelling savages that haunted every corner of that wilderness; the bleeding father or husband that lay gasping his last breath beneath the barbarous foot, and ruthless knife of the Indignant Indian; the screaches and moans of the widow’d wife and orphan children; I am certain, not a voice would be heard in your honorable house that would not exclaim “let them keep the land on payment of the contract price.”
Your Honble. house, sir, in 1792. as well as the house of Representatives did more than this, in favor of the early settlers at Muskingum—they, with a generous humanity decreed one hundred thousand acres gratis to the Ohio company as a bounty or reward to those men at Marietta who had hazarded their lives in the settlement of that part of the Territory. Sir, we do not ask for a bounty like this, yet cannot see why we have not equal Merit. but we hope to be successful in importuning that favor which we conceive to be a right, ie. the privilege of paying our debts. but if our money must be still refused, then we pray the privilege of attempting the establishment of our claim before a tribunal of law or equity—arbitration or commissioners, if a compromise cannot be effected between agents appointed for the purpose, by Congress on one part, and myself and associates on the other, with whom I may plead or confer on an equal floor, and maintain my pretensions, or make concessions as my claim may appear on investigation, more or less worthy.
Surely sir, it will be admitted, that I had some agency in the origin of the contract: may I not then, with propriety plead my right to be  heard on the question of its dissolution?—to Urge that contracts made in good faith shall not be arbitrarily annulled,—that the right of trial by jury is inalianable and cannot be denied—that a defendant has a right to be heard by counsel when his property is impleaded—that no intendment can be set up of my having relinquished the contract, unless a deed by which I have abandoned it can be shewn equally solemn and valid with that by which it was created—that a third party, when rights are severed, cannot be committed by the act of the other two.—how much less then shall two of the parties to a deed tripartite be concluded by the act of the third.It is with reluctance sir, I can be persuaded that my prayer for the establishment of my claim, will not be attended to by your honorable house, and that I shall not be yet allowed to pay for the residue of the Miami purchase at the contract price.
It is a mortifying truth sir, that at the time when I entered into contract with the United States in 1788. the price then stipulated to be paid per acre for the land was considered by the sellers as well as the buyers, as a very high price. and several years afterwards a price much below was proposed by the secretary of the treasury as adequate to the value of the unappropriated land in this country; nor did he err in his report—neither was the house of representatives precipate in their approbation of his report, and passing a bill for the purpose of carrying it into effect.
The propriety of Mr. Hamiltons report and consequent bill in the house of Representatives, appears from many incontestable facts,—was not the whole country of Genesee about the same time sold at a much smaller price. and have not uninhabitted lands been ever at Market from 1788 to the present time at a price much below that which I am willing to pay the United States? are not Military lands now selling in the Metropolis at one half that price? May not new lands be had much cheaper at this moment at the Wabash; Illinois; Natchez, Georgia; Tenessee and Cumberland as well as in the Military district? Why then sir, should two thirds of a dollar be thought a price too small for the lands bordering on the great Miami River; surely sir, it can be for no other reason, than, because purchasers under the contract, have rendered it a cultivated country—have by their hazard and toil given to it an increased value—but, for our enterprize and industry, these very lands might be at this Moment an unnoticed article in the Markets of the United States, at half the Contract price
I have the honor to be most respectfully Sir Yours &c.

John C Symmes

 